Citation Nr: 0921826	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  05-14 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness.

2.  Entitlement to service connection for memory loss, to 
include as due to undiagnosed illness.  

3.  Entitlement to service connection for coughing, to 
include as due to undiagnosed illness.

4.  Entitlement to service connection for joint pain, to 
include as due to undiagnosed illness.

5.  Entitlement to service connection for tension headaches, 
to include as due to undiagnosed illness.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  The RO in St. Petersburg, Florida has original 
jurisdiction over the claims.  

Procedural history

The Veteran served on active duty in the United States Army.  
Service in Southwest Asia during the Persian Gulf War is 
indicated by the evidence of record.

Service connection for chronic fatigue, memory loss, 
coughing, joint pain and headaches was initially denied in an 
October 2000 rating decision.  The Veteran failed to perfect 
a timely appeal of that decision.  

The Veteran filed to reopen the previously denied claims in 
August 2003.  In the above-referenced June 2004 rating 
decision, the RO determined that new and material evidence 
sufficient to reopen the previously-denied claims of 
entitlement to service connection for chronic fatigue, memory 
loss, coughing, joint pain and headaches had not been 
submitted.  The Veteran perfected an appeal of this decision.  

The Board remanded the claims in August 2006 for scheduling 
of a hearing before a Veterans Law Judge.  This hearing was 
conducted in Washington, D.C. in January 2007.  At that time 
the Veteran submitted evidence directly to the Board, along 
with a waiver of consideration of such evidence by the agency 
of original jurisdiction.  See 38 C.F.R. § 20.1304 (2008).

In June 2007, the Board issued a decision which reopened the 
claims based on the submission of new and material evidence; 
the claims were then remanded for additional evidentiary 
development.  The case was subsequently returned to the 
Board.  

The Veterans Law Judge who conducted the August 2006 hearing 
has since retired. The Veteran was advised of his right to 
have an additional hearing before another Veterans Law Judge.  
He indicated his desire for another hearing.  In June 2008, 
the Veteran presented sworn testimony during a personal 
hearing in Washington, D.C. which was chaired by the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the Veteran's VA claims folder.

In November 2008, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) in accordance with 
38 C.F.R. § 20.901(a) (2008). The requested opinion has been 
provided and has been associated with the Veteran's VA claims 
folder.  The VHA opinion has been provided to the Veteran and 
his representative.  The Veteran was afforded 60 days to 
provide additional argument or evidence.  In April 2009, the 
Veteran's representative presented additional argument.



Issues not on appeal

In June 2007, the Board denied the Veteran's claims of 
entitlement to service connection for myopic astigmatism 
(claimed as blurry vision), male pattern baldness (claimed as 
hair loss) and dermatitis (claimed as a skin rash).  The 
Board's decision is final.  See 38 C.F.R. § 20.1100 (2008). 


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia during the Persian 
Gulf war.

2.  The competent medical evidence indicates that the Veteran 
has no diagnosed fatigue disorder, such as chronic fatigue 
syndrome.

3.  The competent medical evidence of record indicates that 
the Veteran's fatigue symptoms are not related to service in 
Southwest Asia, to include an undiagnosed illness.

4.  The competent medical evidence indicates that the Veteran 
has no diagnosed memory loss disorder.

5.  The competent medical evidence indicates that the 
Veteran's prior complaints of memory loss are not related to 
service in Southwest Asia, to include an undiagnosed illness.

6.  The competent medical evidence indicates that the Veteran 
has no diagnosed coughing disorder.

7.  The competent and probative medical evidence of record 
indicates that the Veteran's cough symptoms are not related 
to service in Southwest Asia, to include an undiagnosed 
illness.

8.  The competent medical evidence indicates the Veteran has 
not been diagnosed with arthritis or any other disorder of 
the joints.

9.  The competent and probative medical evidence of record 
indicates that the Veteran's joint pain is not related to 
service in Southwest Asia, to include an undiagnosed illness.

10.  The Veteran has been diagnosed with tension headaches.

11.  The competent and probative medical evidence of record 
indicates that the Veteran's tension headaches are not 
related to service in Southwest Asia, to include an 
undiagnosed illness.  


CONCLUSIONS OF LAW

1.  Service connection for a disorder which manifests as 
fatigue, including as due to an undiagnosed illness, is not 
warranted. 38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2008).

2.  Service connection for a disorder which manifests as 
memory loss, including as due to an undiagnosed illness, is 
not warranted. 38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2008).

3.  Service connection for a disorder which manifests as 
coughing, including as due to an undiagnosed illness, is not 
warranted. 38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2008).

4.  Service connection for a disorder which manifests as 
joint pain, including as due to an undiagnosed illness, is 
not warranted. 38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2008).

5.  Service connection for tension headaches is not 
warranted.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for fatigue, memory 
loss, coughing, joint pain and headaches.  In essence, he 
contends that his conditions are a result of an undiagnosed 
illness secondary to his military service in Southwest Asia.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision.

Stegall consideration

As was alluded to in the Introduction, the Board remanded 
this case in June 2007.  In essence, the Board instructed the 
agency of original jurisdiction (AOJ) to obtain a VA 
examination.  The AOJ was then to readjudicate the claims.

VA examinations were obtained in conformity with the Board's 
remand instructions in July 2007 and September 2007.  The 
claims were subsequently readjudicated in the December 2007 
SSOC.

Thus, there has been compliance with the Board's remand 
instructions. 
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA]. 

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in a letter from the San Juan 
RO dated December 22, 2003.  Specifically, the Veteran was 
advised in the letter that VA would obtain all evidence kept 
by the VA and any other Federal agency, including VA 
facilities and service medical records.  He was also informed 
that VA would, on his behalf, make reasonable efforts to 
obtain relevant private medical records that the he 
identified.  The letter also informed the Veteran that for 
records he wished for VA to obtain on his behalf he must 
provide enough information about the records so that VA can 
request them from the person or agency that has them.  

The December 2003 letter specifically advised the Veteran 
that in order to substantiate his claim for service 
connection, the evidence must demonstrate "a relationship 
between your current disability and an injury, disease or 
event in military service."  The Veteran was also advised 
that VA may concede this relationship for Veterans who have 
certain diseases and served in Southwest Asia during the Gulf 
War.  See the December 22, 2003 letter, page 5.  

The Veteran was not specifically notified in the December 
2003 letter to describe or submit any additional evidence 
which he thought would support his claim in compliance with 
the "give us everything you've got" requirement contained 
in 38 C.F.R. § 3.159 (b).  However, in a June 2006 letter, 
the Veteran was informed as follows:  "If you have any 
information or evidence that you have not told us about or 
given to us . . . please tell us or give us that evidence 
now."  This request complies with the "give us everything 
you've got" requirement contained in 
38 C.F.R. § 3.159 (b) in that the RO informed the Veteran 
that he could submit or identify evidence other than what was 
specifically requested by the RO.

[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there has been a significant Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not at issue, and the Veteran 
was provided notice as to elements (2) and (3) as detailed 
above.  He was provided notice as to elements (4) and (5), 
degree of disability and effective date, in letters dated 
June 30, 2006 and December 18, 2006.  In any event, because 
the Veteran's claims are being denied, elements (4) and (5) 
are moot.

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claims in December 2005.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the June 2006 and 
December 2006 Dingess letters, the Veteran was allowed the 
opportunity to present evidence and argument in response.  
The Veteran's claims were readjudicated in the December 2007 
SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) 
[a timing error may be cured by a new VCAA notification 
followed by a readjudication of the claim].  The Veteran has 
pointed to no prejudice or due process concerns arising out 
of the timing of the VCAA notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue.  Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  In particular, the RO has obtained 
reports of VA and private outpatient treatment and reports of 
VA examinations of the Veteran in July 2007 and September 
2007.  As was alluded to above, the Board obtained a VHA 
medical nexus opinion in February 2009.

The Veteran's service medical records are not associated with 
the claims folder.  The Board is cognizant of Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999), wherein the Federal Circuit 
elaborated on the VA's responsibility to obtain a veteran's 
service medical records.  The Board finds, however, that 
there is no reasonable possibility that the missing records 
may be located or recovered, and thus no useful purpose would 
be served in remanding this matter for more development.  
See Hayre [VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  

In this case, the RO has attempted to locate the Veteran's 
service medical records.  The RO submitted a request to the 
NPRC in January 2000 [in response to a prior claim for 
benefits] and March 2004, asking for all available military 
medical and dental records for the Veteran.  The NPRC 
responded that the no records pertaining to the Veteran were 
available.  The Veteran himself contacted the Department of 
the Army in January 2001 with assistance in locating his 
service medical records.  The Director of Health Policy and 
Services responded in January 2001 that a search of NPRC, 
VA's Records Center and the Gulf Link Data Base did not yield 
any results.

The Veteran has also indicated he received VA outpatient 
treatment in Brooklyn, New York.  However, inquiries to this 
facility in January 2004 indicate that no records pertaining 
to the Veteran were available.  

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  See also Hayre, supra.  
So it is in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has been ably represented by his service organization.  As 
noted in the Introduction, he testified before the 
undersigned in June 2008.

Accordingly, the Board will proceed to a decision.



Relevant law and regulations

Service connection - in general

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Service connection - undiagnosed illnesses

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2008).  Effective March 1, 2002, section 202 of the Veterans 
Education and Benefits Expansion Act of 2001, Public Law No. 
107-103, 115 Stat. 976 (2001), amended 38 U.S.C. § 1117 to 
expand the presumption period to September 30, 2011.


The Veteran had active service in the Southwest Asia Theater 
of Operations during the Persian Gulf War.  In making this 
determination, the Board referred to the Veteran's DD Form 
214, which reflects Persian Gulf War service from December 
1990 to June 1991 and receipt of the Southwest Asia Service 
Medal.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5) (2008).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2008).

Combat status

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008).

Analysis

Initial matter - missing service treatment reports

It is clear that the Veteran's service medical records have 
been lost.  The Court has held that in cases where records 
once in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the Veteran's claims has been undertaken 
with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
Veteran. 
See Russo v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

Discussion

The Veteran's contentions can be grouped into two theories: 
(1) that his claimed disabilities are due to an undiagnosed 
illness due to Persian Gulf service; and 
(2) that his claimed disabilities, even if not sue to an 
undiagnosed illness, are direct results of claimed 
"injuries" in service, namely chemical/biological exposure, 
pyridogistimine bromide (PG) pills, various in-service 
vaccinations, desert environment, insect bites, pesticides, 
diesel fumes, pollution from blazing oil wells and exposure 
to depleted uranium.  The Board will address contention each 
in turn.  
However, his overarching contention is that some unknown 
aspect of his Persian Gulf service caused the claimed 
disabilities.  

(i.)  Undiagnosed illness due to Persian Gulf service

The Veteran does not necessarily contend that his claimed 
fatigue, memory loss, coughing, multiple joint pain and 
headaches are "stand alone" disorders.  Rather, he contends 
that such are manifestations of an undiagnosed illness due to 
his service in the Persian Gulf, and that he should be 
compensated for such under 38 U.S.C.A. § 1117. 

In July 2007 and September 2007, VA examiners conducted a 
full and thorough physical examination of the Veteran, with 
specific emphasis on his fatigue, memory loss, coughing, 
joint pain and headache complaints.  The examiners noted that 
the Veteran's fatigue complaints did not meet the criteria 
for a diagnosis of chronic fatigue syndrome, and there were 
no diagnoses of a coughing disorder or joint disorder in 
relation to the Veteran's complaints of a chronic cough and 
joint pain.  The Veteran specifically denied memory loss 
symptoms, and there was no diagnosis of a disorder manifested 
by memory loss.  Moreover, though the examiners noted that 
the Veteran had not recently mentioned headaches to his 
primary care providers, a diagnosis of "chronic headaches" 
was rendered.  No opinion was rendered as to whether an 
undiagnosed illness was present.

The Board subsequently asked for and received a medical 
opinion as to the existence of an undiagnosed illness.  The 
February 2009 VHA specialist in internal medicine found that 
the Veteran's symptoms were due to diagnosed conditions:

In this case, the C-file documents several 
conditions which are more likely than not to have 
caused the veteran's symptoms.  For instance, sleep 
apnea is often associated with headache, memory 
loss and fatigue; rhinitis and post nasal drip are 
often associated with a cough.  Additionally, other 
common causes of such symptoms are not ruled out 
(e.g. GERD, a very common condition, has not been 
ruled out as a cause of the nighttime cough, 
depression and osteoarthritis have not been ruled 
out as causes of arthralgias).  Because the 
veteran's current symptoms (headaches, memory loss, 
fatigue, cough and arthralgias) correspond to 
previously diagnosed and/or readily diagnosable 
conditions, they do not meet the VA criteria for 
undiagnosed illness, and cannot be attributed to 
his service in the Persian Gulf.

That the Veteran's cough is attributable to rhinitis and post 
nasal drip is also supported by the opinion of the September 
2007 VA examiner.  

The competent medical evidence is therefore against the 
conclusion that the claimed conditions are related to an 
undiagnosed illness.  No undiagnosed illness has been 
identified.  There is no competent medical evidence to the 
contrary.  

Accordingly, the provisions of 38 C.F.R. § 3.317 (2008) do 
not apply.

(ii.)  Direct service connection

The Veteran has alternatively contended that his claimed 
disabilities [fatigue, memory loss, coughing, joint pain and 
headache] were caused by various incidents of his service, 
namely chemical/biological exposure, pyridogistimine bromide 
(PG) pills, various in-service vaccinations, desert 
environment, insect bites, pesticides, diesel fumes, 
pollution from blazing oil wells and exposure to depleted 
uranium.

As noted above, in order to establish direct service 
connection for a claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  The Board will address each 
element in turn.

With regard to element (1), current disability, the medical 
evidence in this case, in particular the examination reports 
in September 2007 and February 2009, does not show that 
diagnosed illnesses manifested by fatigue, memory loss, 
coughing, joint pains exist.  In that regard, objective 
testing has not shown arthritis, and the examiner noted the 
Veteran's lack of memory loss complaints.  Indeed, the 
Veteran specifically denied any current memory loss problems 
during his personal hearing with the undersigned.  See the 
June 2008 hearing transcript, page 13.  He also denied any 
current "Gulf War Syndrome" symptoms in a July 2007 VA 
outpatient record.

To the extent that the Veteran may have certain complaints, 
symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). 

Thus, the Board finds that Hickson element (1) is not 
satisfied as to fatigue, memory loss, coughing and joint 
pains and that those claims fail on that basis alone.  

As for the remaining claim, the September 1998 VA examiner 
diagnosed the Veteran with "tension-type headaches."  
Accordingly, Hickson element (1) is met for the headache 
claim only.  

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address in-service disease 
and injury.  

With respect to in-service disease, as noted above the 
Veteran's service treatment records are unavailable.  He has 
not, however, contend that he experience any in-service 
disease manifested by fatigue, memory loss, coughing, joint 
pains or headaches in service.

With respect to in-service injury, the Veteran has made 
numerous contentions as to various in-service injuries which 
he feels led to his current medical problems, including: 
chemical/biological exposure, pyridogistimine bromide (PG) 
pills, various in-service vaccinations, desert environment, 
insect bites, pesticides, diesel fumes, pollution from 
blazing oil wells and depleted uranium.  The Board does not 
necessarily doubt that some such exposure may have occurred.  
However, there is no indication in the record of any specific 
injury the Veteran sustained from chemical/biological 
exposure, PG pills, various in-service vaccinations, desert 
environment, ingestion of water treated with iodine, insect 
bites, pesticides, diesel fumes, and depleted uranium.  The 
Veteran's contention that such exposure somehow resulted in 
injury amounts to mere speculation on his part.  

The Veteran has submitted a handout concerning the potential 
side effects of PG tablets as well as articles suggesting a 
relationship between exposure to chemicals and certain 
symptoms.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical evidence 
is speculative, general or inconclusive in nature cannot 
support a claim. 
See Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).
The material submitted by the Veteran does not serve to 
establish that he was injured in service.

The Board notes that the Veteran appears to be arguing that 
he was a veteran of combat.  See, e.g., the November 2003 RO 
hearing transcript, page 1.  In order to qualify for combat 
status, 38 U.S.C. § 1154 requires that the Veteran have 
actually participated in combat with the enemy, meaning 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  It does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99.

Review of the Veteran's DD Form 214 indicates that he has no 
awards or decorations indicative of combat status.  Merely 
because the Veteran served during the Persian Gulf War does 
not allow for the combat presumption; he must offer proof 
that he actually engaged in fighting with the enemy.  He has 
not done so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  Combat 
service is therefore not established.

In short, no in-service injury is demonstrated.

In the absence of in-service disease or injury, element (2) 
has not been met for all claims.

Finally, with respect to Hickson element (3), medical nexus, 
the February 2009 VA examiner specifically found that the 
Veteran's current fatigue, memory loss, coughing, joint pain 
and headache symptoms were not attributable to his Persian 
Gulf War service.  There is no competent medical evidence to 
the contrary.  

The Veteran points to a November 2003 statement rendered by 
C.P.S., M.D., as supportive of his claim.  See the May 2005 
substantive appeal.  However, this statement merely notes the 
Veteran's current treatment and symptoms; no statement 
indicative of a nexus between the claimed conditions and 
service in Southwest Asia was made.  Accordingly, Dr. 
C.P.S.'s statement is not supportive of his claim.

The Veteran himself has also asserted that such a 
relationship exists between the claimed conditions and his 
service in Southwest Asia, and has submitted numerous lay 
statements to this effect.  However, lay persons without 
medical training, such as the Veteran and others, are not a 
source of competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
These statements are accordingly entitled to no weight of 
probative value.

Accordingly, the competent and probative medical evidence of 
record, namely the February 2009 medical report, indicates 
that the Veteran's subjectively reported fatigue, memory 
loss, coughing, joint pain and headache complaints are not 
related to his military service.

The Board adds that the Veteran has had ample opportunity to 
secure medical nexus evidence in his favor and submit same to 
VA.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 
2002) [it is a claimant's responsibility to support a claim 
for VA benefits].  Element (3) is thus also not satisfied.  
The claims also fail on that basis.  

For reasons and bases expressed above, the Board finds that a 
preponderance of the evidence is against the claims of 
entitlement to service connection for fatigue, memory loss, 
coughing, joint pain and tension headaches. None of the three 
Hickson elements are satisfied with respect to the first four 
claimed disabilities; Hickson element (2) and (3) are not 
satisfied with respect to tension headaches.  

Contrary to the assertions of the Veteran's representative, 
the benefit of the doubt rule is not for application because 
the evidence is not in relative equipoise.  The benefits 
sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for fatigue, to include as 
due to undiagnosed illness, is denied.

Entitlement to service connection for memory loss, to include 
as due to undiagnosed illness, is denied.  

Entitlement to service connection for coughing, to include as 
due to undiagnosed illness, is denied.

Entitlement to service connection for joint pain, to include 
as due to undiagnosed illness, is denied.

Entitlement to service connection for tension headaches, to 
include as due to undiagnosed illness, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


